11/1/2020

Case: 1:20-cv-05956 Document #: 16-11 Filed: 11/02/#aréeenpeild too fodsenges|D #:628

 

Property Information

 

Legal Description
EMID PT SE1/4 SE1/4. 2-99 242.5K 1985 1STY/PT BSMT 3286SQ

Parcel Number Site Address
01-085-007-00 23956 GREEN ACRES RD
DOW, IL 62022
Tax Year
2019 (Payable 2020) w
Sale Status
None
Property Class Tax Code
0040 - Improved Residential Lot 01001 -
Net Taxable Value Tax Rate
14,725 6.830890
Township Acres
Elsah Township 8.2500

Owner Name & Address
TREEHOUSE WILDLIFE CENTER INC,
23956 GREEN ACRES RD
DOW, IL, 620220000

Tax Status
Taxable

Total Tax
$1,005.86

Mailing Address

 

 

Parcel Owner Information

 

 

 

 

 

Name Tax Bill Address Deed Book Deed Pz

TREEHOUSE WILDLIFE CENTER INC Y 23956 GREEN ACRES RD DOW, IL, 620220000 1649 257

Assessments

Level Homesite Dwelling Farm Land Farm Building Mineral Tote
DOR Equalized 2,040 12,685 0 0 0 1
Department of Revenue 2,040 12,685 0 0 0 1
Board of Review Equalized 2,040 12,685 0 0 0 1
Board of Review 2,040 12,685 0 0 0 1:
S of A Equalized 2,040 12,685 0 0 0 1
Supervisor of Assessments 2,040 12,685 0 0 0 1
Township Assessor 2,040 12,685 0 0 0 1
Prior Year Equalized 2,040 12,685 0 0 0 1

 

https://jerseyil.devnetwedge.com/parcel/view/0108500700/2019
